DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I claims, Claims 1-9, in the reply filed on 07/29/2022 is acknowledged.  Claims 10 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the - - network structure in which silica particles are joined to each other with binder entered into mixed layer - -  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-9, Claim 1 recites “wherein the porous layer has a network structure in which silica particles are joined to each other with a binder, wherein the resin base material has, on a side on which the porous layer is arranged, a mixed layer that the network structure has entered . . .”  This recitation is unclear and confusing whether the network with the binder entering the mixed layer is just an extension of the thickness of the porous layer through the mixed layer so the mixed layer is just another term of porous layer.  Therefore the claim is indefinite as are the claims depending therefrom.   
Claim 1 also recites “wherein the resin base material has, on a side on which the porous layer is arranged, a mixed layer that the network structure has entered . . . wherein a thickness variation in a range having a length of 1 μm of a section of the mixed layer in a thickness direction thereof along a surface of the resin base material is 15% or less.”  This recitation is unclear and confusing whether the “surface” for the resin base material is associated or not with the resin base material side on which the porous layer is arranged and the mixed layer is.  Therefore the claim is indefinite.     
Also Claim 3 recites “wherein the thickness of the mixed layer is larger than an average particle diameter of the silica particles.”  This recitation is unclear and confusing that with the thickness of the mixed layer approaching infinity because such thickness need only be larger than the average diameter of the silica particles is the mixed layer such that the silica particles are an ever decreasing minor component even with multiple rows of particles.  Therefore the claim is indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0170094, Nakayama et al. (hereinafter “Nakayama”) in view of JP 2017-066209, Hattori et al, alternatively further in view of and further in view of for Claim 3 JP 2004-258267, Kishigami et al.  
For JP 2017-066209 and JP2004-258267 the English machine translations were retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Hattori” and “Kishigami”, respectively.  Applicant supplied a copy of the Japanese 2017-066209 along with a copy of an English translation without embedded chemical structures.  
Regarding Claims 1, and 3-9, Nakayama discloses in the entire document particularly in the abstract, claims, figures and at ¶s 0002, 0005-0006, 0011, 0021-0024, 0026-0033, 0038-0044, 0049-0050 an optical member, like optical lenses, with excellent optical characteristics {reading on transparent member of the pending claims and reading on or overlapping the visible light of 50% or more for pending Claim 7} and abrasion resistance including:  a base material, like glass or resin {the latter reading on resin base material for the pending claims} and an antireflection film having a porous layer, 3, on base material 2 from Fig. 1.  The porous layer includes silicon oxide particles, like silica at 5, and a binder, 6, and the porous layer has a refractive index of 1.19 or more and 1.30 or less.  The surfaces of the above-described silicon oxide particles and the above-described binder are alkylsilylated.  Fig 1 and ¶s 0021-0024 also show that in the porous layer 3, the silicon oxide particles 5 are bonded with the binder 6 {reading on network structure of the pending claims}.  The surfaces of the silicon oxide particles 5 and the binder 6 have been alkylsilylated and have alkylsilyl groups.  That is, an interface 5' between the silicon oxide particle 5 and the air and an interface 6' between the binder 6 and the air are alkylsilylated.  In the porous layer 3, the silicon oxide particles 5 may be in contact with each other or the silicon oxide particles 5 may be bonded to each other with the binder therebetween thereby having voids between them as shown in Figs. 1, 3-5.  {reading on the porous layer has a network structure in which silica particles are joined to each other with a binder of the pending claims}.  
From ¶s 0028-0033 and 0054, the silicon oxide round, hollow or chain particles, i.e. silica, from ¶s 0005-0006, have an average particle size as Feret diameter particles of 10 to more and 80 or less nm preferably 10 nm or more and 80 nm or less, and more preferably 12 nm or more and 60 nm or less {reading on10 to 60 nm of pending claim 4}.  From ¶s 0049-0050 the porous layer has a thickness of preferably 80 nm or more and 200 nm or less, and more preferably 100 nm or more and 160 nm or less {reading on 100 to 800 nm of pending Claim 6}. The porosity of the porous layer 3 is preferably 30% or more and 50% or less.  The porous layer 3 has many gaps, a low refractive index and, at the same time, high water repellency because the surfaces of the silicon oxide particles 5 and the binder 6 have been alkylsilylated.  Also, the water repellency of the porous layer 3 is not degraded easily even by external stimuli, e.g., heat and wiping, because the silicon oxide particles 5 and the binder 6 form a strong Si--O--Si bond. 
From ¶s 0038-0044, the binder 6 may be selected appropriately on the basis of the abrasion resistance, the adhesive force, and the environmental reliability of the film. However, silicon oxide binders can be used because the affinity for the silicon oxide particles 5 is high and the abrasion resistance of the porous film 3 is improved. Among the silicon oxide binders, a silicate hydrolysis condensation product can be used {reading on silica binder of pending Claim 5}.  The silicon oxide binder can have the composition represented by General formula (1):  
    PNG
    media_image1.png
    59
    140
    media_image1.png
    Greyscale
 wherein, R1 represents an alkyl group having the carbon number of 1 to 8, an alkenyl group, an alkynyl group, or an aromatic ring, in which an amino group, an isocyanate group, a mercapto group, an acryloyl group, or a halogen atom may be included as a constituent and 0.90 m 0.99 is satisfied.  If m is less than 0.9 in General formula (1), the hydrophilicity of the binder 6 is degraded, the interaction between the binder 6 and the silicon oxide particles 5 is weakened, and the abrasion resistance of the porous layer 3 is degraded.  The surface of the binder 6 is alkylsilylated. In the case where the silicon oxide binder is used, a silanol group can be included in the inside of the binder. In the case where the binder 6 includes a silanol group in the inside, the abrasion resistance of the porous layer 3 is improved because of a hydrogen bond.  The weight average molecular weight of the silicon oxide binder is preferably 500 or more and 3,000 or less in terms of polystyrene. If the weight average molecular weight is less than 500, cracking occurs easily after curing and the stability as a paint is degraded.  Meanwhile, if the weight average molecular weight is more than 3,000, the viscosity increases and, thereby, voids in the inside of the binder become nonuniform easily, so that large voids are generated easily.  
Nakayama disclosing in Fig. 2 layers can be between the porous layer and the resin substrate does not expressly disclose a mixed layer or the type of resin for pending claim 8.  
Hattori is directed as is Nakayama to a low refractive index layer on a resin substrate as disclosed in Figs. 1 and 5 and at ¶s 0008, 0014, 0017, 0023-0094, 0113, 0161, 0178 and claims for a coating liquid, a method of manufacturing a coating liquid, a method of manufacturing a laminated film, and a method of manufacturing an image display device for obtaining a laminated film having improved adhesion of a low refractive index layer (“low Rf layer”) or (void layer) {i.e. porous layer of the pending claims} to a base material made of a resin film {i.e. resin base material of the pending claims}.  Claim 17 of Hattori discloses that such image display device can be an optical member.  FIG. 1 is a process cross-sectional view schematically showing an example of a method of forming a void layer (low refractive index layer) 20 on a substrate 10.  Fig. 5 is a diagram schematically showing a part of a process of manufacturing a void layer using a coating material and a further example of an apparatus used therefor.  FIG. 6 is a diagram schematically showing a part of a process of manufacturing a void layer using a coating material and a further example of an apparatus used therefor.  From ¶s 0161-0164 in the low Rf layer (void layer), the haze showing transparency is not particularly limited, and its lower limit is, for example, 0.1% or more and 0.2% or more, 0.3% or more, and its upper limit is, for example, 10% or less.  Haze is measured for the low refractive index layer or void layer i.e. porous layer for a particular size of layer in a haze meter (HHM 150 manufactured by Murakami Color Research Laboratory Co., Ltd.) to measure haze.  The haze value is calculated from the following formula: Haze (%) = [diffusion transmittance (%) / total light transmittance (%)] × 100 (%).  The thickness of the low refractive index layer (void layer) is not particularly limited, and a lower limit thereof is, for example, 0.05 μ m or more and 0.1 μ m or more, an upper limit thereof is, for example, 1000 μ m or less, and 100 μ m or less, and a range thereof is, for example, a 0.05-1000 μm,0.1-100μm {i.e. 50 to 100,000 nm} .
From ¶s 0027-0094 The low-refractive index layer forming material may be, for example, one or more kinds of constitutional units forming a fine void structure.  Further, the low refractive index layer manufactured using the coating material may be, for example, a low refractive index layer in which one or a plurality of structural units forming the fine void structure are chemically bonded. In the low refractive index layer to be produced, the structural units may contain direct bonds, or the structural units may contain indirect bonds.  The chemical bonding by direct bonding and indirect bonding of the structural units may be, for example, a catalytic bonding.  Further, for example, a portion which is not chemically bonded may be present even if the structural units are in contact with each other.  The phrase "indirectly bonded to each other" means that the structural unit is bonded to each other through a small amount of a binder component, {i.e. like binder of the pending claims} which is less than or equal to the structural unit. "Directly bonded" means that the constitutional units are directly bonded without interposing a binder component or the like.  The low refractive index layer formed on a substrate made of a resin film using the coating liquid may have, for example, a hydrogen bond between the structural units. In addition, the structural unit may be a structural unit having at least one shape selected from the group consisting of particulate, fibrous, and tabular. The aforementioned low refractive index layer morphogenetic substance (especially constitutional unit the aforementioned particle state and plate-like) may be an inorganic substance, for example. In addition, in the coating liquid of the present invention, the low-refractive-index layer forming material (particularly, the particulate constitutional unit) may contain at least one element selected from the group consisting of Si,Mg,Al,Ti,Zn and Zr.  The shape of the "particles" (e.g., particles of the pulverized material) is not particularly limited, and may be spherical, for example, but may be non-spherical.  Further, the particles of the pulverized material may be, for example, a sol-gel beaded particle, or may be a nanoparticle (hollow nanosilica nanoballoon particle), a nano fiber, or the like.  In the coating liquid, the low refractive index layer forming material may be, for example, a pulverized material of a gel, and, when the low refractive index layer forming material is a pulverized material of a gel, the gel may be an inorganic gel, for example.  In addition, the gel may contain at least one element selected from the group consisting of Si,Mg,Al,Ti,Zn and Zr.  Further, the gel may be, for example, a gel-like silicon compound like a gelatinous silicon compound obtained from a silicon compound containing at least 3 function al or less functional saturated functional groups, and the pulverized product may contain a residual silanol group.  Further, the coating liquid may be a silicone sol coating liquid for chemically bonding the pulverized pieces together {i.e. binder as in the pending claims}. For example, the silicon compound may be a compound represented by the following formula (2).  In Formula (2):  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, where X is 2 or 3 ; R 1 and R 2 are each a linear or branched alkyl group ; R1 and R 2 may be the same or different ; R 1 may be the same or different when X is 2 ; R 2 may be the same or different from each other.  When the low refractive index layer forming material is a pulverized material of a gel and the material of the gel and the ground material is a gel-like silicon compound (typically, silica), it may be referred to as "a silicone porous body" or simply "a silicone porous body".  The coating film as a precursor of a silicone porous body) is formed using the above coating liquid as a layer in which a new pore structure (a new void structure) which cannot be obtained in a layer formed using the unground gel silicon compound is formed.  Further, in the coating liquid, for example, since the pulverized material contains residual silanol groups, after a new three dimensional structure is formed as the coating film (a precursor of the silicone porous material), the pulverized materials can be chemically bonded together. Thus, the formed silicone porous body has a structure having voids, but sufficient strength and flexibility can be maintained. Thus, a silicone porous body can be easily and easily applied to various objects.  In the coating liquid, the silicon compound is, for example, a compound represented by the following formula (2): 
    PNG
    media_image3.png
    200
    256
    media_image3.png
    Greyscale
., where X is 2 3 or 4.  R  and R2 are each a linear or branched alkyl group; R 1 and R 2 may be the same or different; R1 may be the same or different when X is 2; R2 may be the same or different from each other.  Given these silicon compounds in the coating liquids for the pulverized silica such silicon compounds would be binder.  
From ¶ 0056 The base material is not particularly limited except that it is made of a resin film. Examples of the resin include a poly (meth) acrylate resin, a polycarbonate resin, a cellulose resin, a polyarylate resin, a polyimide resin, a polyamide resin, a polyether sulfone resin, a polysulfone resin, a polyurethane resin, and a polyester resin. In the base material, only 1 kinds of resins may be used, or 2 or more kinds of resins may be used in combination. In the present invention, the poly (meth) acrylate resin means at least one of polyacrylate (polyacrylate ester) and polymethacrylate (polymethacrylate ester). As the poly (meth) acrylate, for example, poly (meth) acrylic acid ester is disclosed {reading on acrylic, polycarbonate, and/or polyester for pending Claim 8}.  
From ¶s 0016-0017 the coating liquid of the Rf layer or void layer includes an organic solvent for dissolving or swelling the base material made of the resin film.  An organic solvent for dissolving or swelling the base material made of the resin film may be the same as a solvent for dissolving or dispersing the low refractive index layer forming material, but may be different.  Particularly preferred are different ones, and a solvent for dissolving or dispersing the low refractive index forming material is preferably a solvent which cannot dissolve or swell the substrate.  This is because, if the solubility of the solvent for dissolving or dispersing the low refractive index forming material is high, the base material is excessively dissolved, so that a large amount of the base material component is mixed into the low refractive index layer and the low refractive index is adversely affected.  In the present invention, a "solvent" (e.g., an organic solvent for dissolving or swelling a substrate, a solvent for dissolving or dispersing a low refractive index layer forming substance, or the like) is used.  Unless otherwise specified, it is not necessary to dissolve a low refractive index layer forming substance or the like, and for example, the low refractive index layer forming substance or the like may be dispersed or precipitated in the solvent.  Although the reason (mechanism) for improving the adhesion of a low refractive index layer (void layer) to a substrate made of a resin film by the coating liquid is not always clear, for example, it is presumed as follows.  In other words, by mixing a small amount of a solvent for dissolving or swelling a substrate in a low refractive index coating solution, it is considered that the surface of the substrate is roughened and the interlayer adhesion between the low refractive index layer and the substrate is improved by the anchor effect of the low refractive index layer.  Given such anchoring effect and with a solvent for the low refractive index forming or void layer that by type or amount does not excessively dissolve the resin base material such mixing of the resin base material with the low Rf or void layer makes a mixed layer {reading on the mixed layer where the network structure has entered of pending Claim 1}.  
In accordance with MPEP 2144.05IIA A.    Optimization Within Prior Art Conditions or Through Routine Experimentation - Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  One skilled in the art would optimize the amount of a particular type of solvent under the rationale to achieve the roughening without large amounts of resin base material substrate mixing with the low Rf or void layer to achieve the adhesive effect.  
Also given that the amount of a type of solvent controls the degree of dissolution or roughening of the resin base material, then the thickness of the mixed layer can be controlled from an improvement in anchoring to less than a large amount which would overlap the thickness of pending Claim 1 of the mixing layer having 20 to160 nm.  Also the thickness variation for a section of such a mixing layer would be controlled by the amount of a type of solvent for the degree of dissolution or roughening so that these would overlap the degree of 15% or less of pending Claim 1.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.    
Applicants are reminded regarding the wording of pending claim 1 of “network structure has entered” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama a transparent lens member having a resin base material and porous layer of silica particles and binder with bonding of the particles with the binder to have a network structure, where from Hattori which also has a void layer of silica and binder bonded together for a network structure for an optical member and also has with the void layer or as for the porous layer as in Nakayama a solvent in an amount for dissolving or swelling the base material resin of acrylic resin, polyester and/or polycarbonate to roughen without a large amount of the resin from the base layer mixing with the void layer or for Nakayama the porous layer for a mixing layer with a network structure of the void or porous layer therein motivated to improve the anchoring of the porous layer of Nakayama to the resin base material as for the member of pending claims 1, 3-9.  Furthermore the combination of Hattori with Nakayama for one skilled in the art would have reasonable expectation of success because both Hattori and Nakayama have the same void or porous layer of silica and binder with a bonding thereof network structure on a resin substrate for an optical member with transparency. 
To any extent that Nakayama modified by Hattori does not expressly disclose that the network structure of the porous layer has entered the mixed layer with the resin base or substrate Kishigami is cited.   
Kishigami is directed as is Nakayama to a low refractive index layer  formed by binding hollow fine particles 2 each having a hollow interior also having porous particles with a first binder 3 comprising a reactive organosilicon compound as disclosed in the abstract, claims including claims 4 and 6 and ¶s 0049, 0060 for an antireflection film comprising a low refractive index layer 4 (“low Rf layer”) directly on a surface of the transparent support, 7 (See ¶s 0034-0035 formed by binding hollow fine particles 2 each having a hollow interior such as hollow silica sol (See ¶ 0060) with a first binder 3 comprising reactive organosilicon (See Kishigami’s claim 6 and ¶ 0049).  The voids 5 between the hollow fine particles 2 in the low refractive index layer 4 are filled with the second binder 6.  The hollow fine particles are highly packed in the low refractive index layer, and the cavity inside the hollow fine particles ensures a low refractive index to enable antireflection.  The anti-reflection film is capable of improving abrasion resistance by reinforcing bonding between hollow fine particles by filling the voids with a second binder (See ¶ 0162).  
From ¶s 0049 and 0052-0059, the second binder has material that is the material of the first binder layer, where the second binder and the first binder may be composed of the same material or different materials.  As a different material from the organosilane of the first binder layer, the second binder layer as a polymer (UV curable resin, thermosetting resin) having a saturated hydrocarbon or polyether as a main chain.  Further, the binder polymer is preferably crosslinked and can be a UV curable resin.  For the crosslinked binder polymer, polymer having a saturated hydrocarbon as a main chain is preferably obtained by a polymerization reaction of an ethylenically unsaturated monomer.  In order to obtain a crosslinked binder polymer, it is preferable to use a monomer having two or more ethylenically unsaturated groups. Examples of monomers having two or more ethylenically unsaturated groups include esters of polyhydric alcohols and (meth)acrylic acid (e.g., ethylene glycol di(meth)acrylate, 1,4-dichlorohexane diacrylate, pentaerythritol tetra(meth)acrylate), pentaerythritol tri(meth)acrylate, trimethylolpropanetri(meth)acrylate, trimethylolethane tri(meth)acrylate, dipentaerythritol tetra(meth)acrylate, dipentaerythritol penta(meth)acrylate , pentaerythritol hexa(meth)acrylate, 1,2,3-cyclohexanetetramethacrylate, polyurethane polyacrylate, and polyester polyacrylate).  Instead of or in addition to monomers having two or more ethylenically unsaturated groups, a crosslinked structure may be introduced into the binder polymer by reaction of crosslinkable groups.  Examples of crosslinkable functional groups include aldehyde groups, carbonyl groups, carboxyl groups, acid anhydrides, esters can also be used as monomers for introducing crosslinked structures.  When the second coating agent composition is applied to the surface of the low refractive index layer 4, the second binder 6 permeates the voids 5 between the hollow fine particles 2 that could not be completely filled with the first binder 3 alone.  Further, the second binder may contain a unit containing a fluorine atom. Specifically, it is a fluorine-containing compound (a fluorine-containing surfactant, a fluorine-containing polymer, a fluorine-containing ether, is a polymer having a saturated hydrocarbon or polyether as a main chain.
Given from Nakayama in view of Hattori that the transparent resin base material is includes a poly (meth) acrylate resin, a polyarylate resin or polyester like the second binder polymeric compositions with polymerized acrylic or esters, the solvent treated transparent resin base of Nakayama in view of Hattori at a surface of the low Rf layer or void layer would permeate the voids in the void layer of the mixed region for the mixed layer of Nakayama in view Hattori as the acrylic or ester type polymer second binder of Kishigami permeates the voids in low Rf layer of Kishigami having the first binder of reactive organosilane. 
For pending Claim 3, Kishigami from ¶ 0066 further, as shown in FIG. 3 , in the low refractive index layer 4 after applying the second binder, the cavities 1 in the hollow fine particles 2 and the gaps 5 between the hollow fine particles 2 in the low refractive index layer 4 have the second binder.  Preferably the second binder 6 occupies 10 to 60% by volume, and that the second binder 6 accounts for 40% by volume or more (the upper limit is less than 100% by volume) of the entire voids 5 between the hollow fine particles 2.  In particular, with regard to the low refractive index layer 4 shown in FIG.  The second binder occupies 10-60% by volume in the layer 4.  {As an upper limit of 100% of the void layer reads on the mixed layer of Nakayama in view of Hattori having as a second binder of the resin base material of acrylate or esters from the resin base material permeating voids where the silicate hydrolysis condensation product binder binds the particles for a mix layer as part of the thickness of the low Rf layer or void layer having a thickness of 50 to 100,000 nm.  Such 100% is larger than the average particle size of a diameter particles of 10 to more and 80 or less nm. reading on pending Claim 3.   
For pending Claim 9, Kashigami discloses at ¶s0079-0080 the contact angle of the second binder 6 with respect to the low refractive index layer 4 is preferably 0 to 70° (invention of claim 6).  This contact angle means: the first coating agent composition is applied (coated) on the surface of the transparent support 7) and cured to form the low refractive index layer 4 as shown in FIG. is formed, and the contact angle is measured when the second coating agent composition (that is, the second binder 6) is dropped on the surface of the low refractive index layer 4.  When the contact angle is 0 to 70°, the second binder 6 easily penetrates into the gaps 5 between the hollow fine particles 2 in the low refractive index layer 4 for the contact angle of 0 to 70º .  This range of contact angle overlaps that of pending Claim 9 of 30º or less.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama as modified a transparent lens member having a resin base material and porous layer of silica particles and binder with bonding of the particles with the binder to have a network structure, where from the silica particles and binder for the porous layer or void layer the solvent in an amount for dissolving or swelling the base material resin of acrylic resin, polyester and/or polycarbonate roughens without a large amount of the resin from the base layer mixing with the void layer or porous layer for a mixing layer with a network structure of the void or porous layer, as afore-described, where from Kashigami the swollen or dissolved acrylic resin or polyester resin from the resin base material permeates into such a mixed layer as the acrylic or ester typed secondary binder of Kashigami permeates the void layer and such permeation is up to 100% of the void layer as the mixed layer as larger that the diameter of the particles and water contact angle of 0 to 70º motivated to reinforce the bonding between the hollow fine particles and improve the abrasion resistance as for the member of pending claims 1, 3-9.  Furthermore the combination of Kishigami with Nakayama as modified with Hattori for one skilled in the art would have reasonable expectation of success because both Kashigami and Nakayama as modified have the same void or porous layer of silica and binder with a bonding thereof network structure on a resin substrate for an optical member with transparency. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Hattori, alternatively further in view of Kishigami and for both Nakayama in view of Hattori or Nakayama in view of Hattori further in view of Kishigami also further in view of JP 2007-025077, Ioka et al.  
For JP 2007-025077 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Ioka”.   
For Claim 2 Nakayama in view of Hattori, alternatively further in view of Kishigami is applied as to Claim 1, however Nakayama as modified does not expressly disclose a surface roughness for the low refractive index layer. 
Ioka directed to a reflection preventive structure or antireflection coating with a low refractive index layer as is Nakayama as modified as disclosed in Ioka in the abstract and at ¶s 0010-0018, and 0044-0053 a reflection preventive structure is provided with: a hard coat layer disposed on a substrate; and a low refractive index layer disposed directly or via a high refractive index layer on the hard coat layer, where the low refractive index layer includes at least chain silica particles, and hydrolyazable group-containing silane compound for the low refractive index layer having a film thickness of 50 to 150 nm, the outer surface of the low refractive index layer has a surface roughness (Ra) of ≤6 nm and the porosity increases from the outer surface of the low refractive index layer toward the inner part thereof.  The antireflection structure is on a transparent plastic base material or substrate like polycarbonate, polyester films and polyacrylate films for optical films.  From ¶ 0016 the outer surface of the low refractive index layer is dense to exhibit scratch resistance, with adjusted porosity in the thickness direction of the low refractive index layer, and adding various additives and modifiers from the underlayer. The low refractive index can be maintained and an antireflection performance can be exhibited even if the substance is diffused.  The reflection preventive structure is excellent in reflection preventive performance and scratch resistance even when various additives and modifiers are added to a undercoat layer, to provide a manufacturing method of the reflection preventive structure, and to provide a coating composition for a low refractive index layer of the reflection preventive structure.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama as modified a transparent lens member having a resin base material and porous layer of silica particles and binder with bonding of the particles with the binder to have a network structure, where from the silica particles and binder for the porous layer or void layer the solvent in an amount for dissolving or swelling the base material resin of acrylic resin, polyester and/or polycarbonate roughens without a large amount of the resin from the base layer mixing with the void layer or porous layer for a mixing layer with a network structure of the void or porous layer, as afore-described, where the swollen or dissolved acrylic resin or polyester resin from the resin base material permeates into such a mixed layer, as afore-described for Claim 1, wherein from Ioka the low refractive index layer with silica chain particles, voids, and a film thickness of 50 to 150 nm, like that of Nakayama as modified having silica chain particles, voids, and a thickness of 80 nm or more and 200 nm, with a surface roughness for the low refractive index layer that maintains low refractive index and an antireflection performance even if the substance is diffused with a surface roughness of 6 nm or less so that Nakayama as modified includes or substitutes silica chain particles with or for the silica particles in the porous low refractive index of Nakayama as modified.  Motivation for this combination or substitution of silica chain particles is to make the porous low refractive index layer denser to improve scratch resistance as for the transparent member of Claim 3.  Furthermore the combination of Ioka with Nakayama as modified for one skilled in the art would have reasonable expectation of success because both Ioka and Nakayama as modified have the same void or porous layer of silica which can include silica chain particles and binder and hydrolyzable silicon compound on a resin substrate for an optical member with transparency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787